
	
	
	
		II
		110th CONGRESS
		1st Session
		S. 894
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2007
			Mrs. Lincoln (for
			 herself, Mr. Bunning,
			 Mr. Bingaman, and
			 Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for the purchase of idling reduction systems for diesel-powered
		  on-highway vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Idling Reduction Tax Credit Act of
			 2007.
		2.Idling reduction
			 tax credit
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45O.Idling reduction
				credit
						(a)General
				RuleFor purposes of section 38, the idling reduction tax credit
				determined under this section for the taxable year is an amount equal to 25
				percent of the amount paid or incurred for each qualifying idling reduction
				device placed in service by the taxpayer during the taxable year.
						(b)LimitationThe
				maximum amount allowed as a credit under subsection (a) shall not exceed $1,000
				per device.
						(c)DefinitionsFor
				purposes of subsection (a)—
							(1)Qualifying
				idling reduction deviceThe term qualifying idling
				reduction device means any device or system of devices that—
								(A)is installed on a
				heavy-duty diesel-powered on-highway vehicle,
								(B)is designed to
				provide to such vehicle those services (such as heat, air conditioning, or
				electricity) that would otherwise require the operation of the main drive
				engine while the vehicle is temporarily parked or remains stationary,
								(C)the original use
				of which commences with the taxpayer,
								(D)is acquired for
				use by the taxpayer and not for resale, and
								(E)is certified by
				the Secretary of Energy, in consultation with the Administrator of the
				Environmental Protection Agency and the Secretary of Transportation, to reduce
				long-duration idling of such vehicle at a motor vehicle rest stop or other
				location where such vehicles are temporarily parked or remain
				stationary.
								(2)Heavy-duty
				diesel-powered on-highway vehicleThe term heavy-duty
				diesel-powered on-highway vehicle means any vehicle, machine, tractor,
				trailer, or semi-trailer propelled or drawn by mechanical power and used upon
				the highways in the transportation of passengers or property, or any
				combination thereof determined by the Federal Highway Administration.
							(3)Long-duration
				idlingThe term long-duration idling means the
				operation of a main drive engine, for a period greater than 15 consecutive
				minutes, where the main drive engine is not engaged in gear. Such term does not
				apply to routine stoppages associated with traffic movement or
				congestion.
							(d)No Double
				BenefitFor purposes of this section—
							(1)Reduction in
				basisIf a credit is determined under this section with respect
				to any property by reason of expenditures described in subsection (a), the
				basis of such property shall be reduced by the amount of the credit so
				determined.
							(2)Other deductions
				and creditsNo deduction or credit shall be allowed under any
				other provision of this chapter with respect to the amount of the credit
				determined under this section.
							(e)Election Not To
				Claim CreditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable
				year.
						.
			(b)Credit To Be
			 Part of General Business CreditSubsection (b) of section 38 of
			 such Code (relating to general business credit) is amended by striking
			 plus at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(32)the idling
				reduction tax credit determined under section
				45O(a).
					.
			(c)Conforming
			 Amendments
				(1)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45N the following new
			 item:
					
						
							Sec. 45O. Idling reduction
				credit.
						
						.
				(2)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following:
					
						(38)in the case of a
				facility with respect to which a credit was allowed under section 45O, to the
				extent provided in section
				45O(d)(A).
						.
				(3)Section 6501(m)
			 of such Code is amended by inserting 45O(e) after
			 45C(d)(4).
				(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Determination of
			 certification standards by Secretary of Energy for certifying idling reduction
			 devicesNot later than 6
			 months after the date of the enactment of this Act and in order to reduce air
			 pollution and fuel consumption, the Secretary of Energy, in consultation with
			 the Administrator of the Environmental Protection Agency and the Secretary of
			 Transportation, shall publish the standards under which the Secretary, in
			 consultation with the Administrator of the Environmental Protection Agency and
			 the Secretary of Transportation, will, for purposes of section 45O of the
			 Internal Revenue Code of 1986 (as added by section 2 of this Act), certify the
			 idling reduction devices which will reduce long-duration idling of vehicles at
			 motor vehicle rest stops or other locations where such vehicles are temporarily
			 parked or remain stationary in order to reduce air pollution and fuel
			 consumption.
		
